[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                June 8, 2006
                              No. 05-14701                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00053-CR-T-30-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LIBORIO HURTADO-MICOLTA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (June 8, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Liborio Hurtado-Micolta appeals his 135-month sentence for conspiracy to
possess with the intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States in violation of 46

U.S.C. App. § 1903(a), (g), (j) and 21 U.S.C. § 960(b)(1)(B)(ii). We affirm.

      Hurtado-Micolta contends that the district court erred in failing to grant him

either a four-level reduction for playing a minimal role in the offense or a two-level

reduction for playing a minor role in the offense pursuant to United States

Sentencing Guidelines §§ 3B1.2(a) and (b). Because Hurtado-Micolta objected to

the failure of the Presentence Investigation Report (PSI) to recommend a minor

participant reduction and objected to the district court’s denial of his request for

such a reduction, we review the court’s denial of that reduction for clear error.

United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

However, because Hurtado-Micolta did not raise any objection before the district

court with regard to the minimal participant reduction, we review the court’s

failure to grant that reduction only for plain error. United States v. Hernandez-

Gonzalez, 318 F.3d 1299, 1301 (11th Cir. 2003).

      A defendant bears the burden of proving that he played a minimal or minor

role in the offense by a preponderance of the evidence. De Varon, 175 F.3d at 939.

To receive the minimal participant reduction, the defendant must show that he is

“plainly among the least culpable of those involved in the conduct of a group.”



                                           2
U.S.S.G. § 3B1.2, cmt. n.4. To receive the minor participant reduction, he must

show that he is “less culpable than most other participants.” Id. cmt. n.5.

       In determining whether a role reduction is warranted, a district court should

consider: (1) “the defendant’s role in the relevant conduct for which [he] has been

held accountable at sentencing”; and (2) his “role as compared to that of other

participants in [his] relevant conduct.” De Varon, 175 F.3d at 940. In the drug

courier context, the district court must assess all of the facts probative of the

defendant’s role in the relevant conduct, including the defendant’s status and

assigned tasks in the scheme. Id. at 942–43. “[T]he amount of drugs imported is a

material consideration in assessing a defendant’s role in [his] relevant conduct.”

Id. at 943.

       With respect to the first prong of De Varon, the district court could have

concluded that Hurtado-Micolta played an important and essential role in the crime

because his relevant conduct was limited to his own criminal act, conspiring to

possess with the intent to distribute 1,170 kilograms of cocaine. See De Varon,

175 F.3d at 942–43. The court recognized at sentencing that the amount of drugs

involved in this offense was large enough that any member of the conspiracy had

to play a significant role. See id. at 943. With regard to the second prong of De

Varon, the PSI only provided information about three of the other nine crew



                                            3
members and does not provide any basis for distinguishing Hurtado-Micolta’s role

from the six crew members who are not mentioned in the PSI. See id. at 940.

Because Hurtado-Micolta did not meet his burden in proving that he was a minor

or minimal participant in the offense, the district court did not commit clear or

plain error in denying him a § 3B1.2 reduction.

      AFFIRMED.




                                           4